Exhibit 10.12(a)

BASE CONTRACT FOR SALE AND PURCHASE OF NATURAL GAS DATED AS OF

NOVEMBER 8, 2010 BETWEEN CHEVRON NATURAL GAS, A DIVISION OF CHEVRON

U.S.A. INC. AND ATLAS RESOURCES, LLC, VIKING RESOURCES, LLC, AND

RESOURCE ENERGY, LLC. SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN

REDACTED, AS MARKED BY THREE ASTERISKS (***), BECAUSE CONFIDENTIAL

TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED

MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE

COMMISSION.

[Redacted Copy]

Specific terms in this exhibit have been redacted, as marked by three asterisks
(***), because

confidential

treatment for those terms has been requested. The redacted material has been
separately filed

with the

Securities and Exchange Commission.

BASE CONTRACT FOR SALE AND PURCHASE OF NATURAL GAS

DATED AS OF NOVEMBER 8, 2010

between

CHEVRON NATURAL GAS, A DIVISION OF CHEVRON U.S.A. INC.

and

ATLAS RESOURCES, LLC, VIKING RESOURCES, LLC,

AND RESOURCE ENERGY, LLC



--------------------------------------------------------------------------------

Base Contract for Sale and Purchase of Natural Gas

This Base Contract is entered into as of the following date: November 8, 2010.
The parties to this Base Contract are the following:

 

Chevron Natural Gas, a division of Chevron USA Inc.

P.O. Box 4700, Houston, Texas 77210

 

   and   

ATLAS RESOURCES, LLC, VIKING

RESOURCES, LLC and RESOURCE

ENERGY, LLC 1845 Walnut Street,

Suite 1000. Philadelphia, PA 19103

Duns Number:                                                    Duns
Number:                                                              Contract
Number:                                                        Contract Number:
                                                                U.S. Federal Tax
ID Number:                                                            U.S.
Federal Tax ID Number:                                                  Notices:
      Chevron Natural Gas, a division of Chevron USA Inc.      

 

Attn: Contract Administration       Attn: James B. Toth, Gas Marketing Phone:
                                 Fax:                                Phone:
                                 Fax:                         Confirmations:   
   Chevron Natural Gas, a division of Chevron USA Inc.       Same as above Attn:
Confirmation Department       Attn:                                         
                 Phone:                         
        Fax:                               Phone:                        
        Fax:                         Invoices and Payments:       Chevron
Natural Gas, a division of Chevron USA Inc.       Same as above Attn: NAFSC —
Gas Marketing Accounting       Attn:                                         
                

 

     

 

Phone:                                 Fax:                              
Phone:                                 Fax:                               Wire
Transfer or ACH Numbers (if applicable):       BANK:
                                                                     BANK:      
ABA:                                               
ABA:                                                 
ACCT:                                                   
ACCT:                                                     

 

      Other Details:                                       
                     

This Base Contract incorporates by reference for all purposes the General Terms
and Conditions for Sale and Purchase of Natural Gas published by the North
American Energy Standards Board. The parties hereby agree to the following
provisions offered in said General Terms and Conditions. In the event the
parties fail to check a box, the specified default provision shall apply. Select
only one box from each section:

 

Section 1.2    þ    Oral (default)    Section 7.2    þ    25th Day of Month
following Month of delivery (default) Transaction Procedure    ¨    Written   
Payment Date    ¨    _____ Day of Month following Month of delivery Section 2.5
   þ    2 Business Days after receipt (default)    Section 7.2    þ    Wire
transfer (default) Confirm Deadline    ¨    _____ Business Days after receipt   
Method of Payment    ¨    Automated Clearinghouse Credit (ACH)



--------------------------------------------------------------------------------

            ¨   Check Section 2.6    ¨    Seller (default)    Section 7.7    þ  
Netting applies (default) Confirming    ¨    Buyer    Netting    ¨   Netting
does not apply Party    þ    Chevron Natural Gas, a division of CUSA        
Section 3.2    ¨    Cover Standard (default)    Section 10.3.1    þ   Early
Termination Damages Apply (default) Performance Obligation    þ    Spot Price
Standard    Early Termination Damages    ¨   Early Termination Damages Do Not
Apply Note: The following Spot Price Publication applies to both of the
immediately preceding.    Section 10.3.2 Other Agreement Setoffs    þ
¨   Other Agreement Setoffs Apply (default) Other Agreement Setoffs Do Not Apply
Section 2.26    þ    Gas Daily Midpoint (default)    Section 14.5      Spot
Price Publication    ¨   

 

   Choice Of Law      New York               Section 6    þ    Buyer Pays At and
After Delivery Point (default)    Section 14.10    þ   Confidentiality applies
(default) Taxes    ¨    Seller Pays Before and At Delivery Point   
Confidentiality    ¨   Confidentiality does not apply þ Special Provisions
Number of sheets attached:         ¨ Addendum(s):     

IN WITNESS WHEREOF, the parties hereto have executed this Base Contract in
duplicate.

 

Chevron Natural Gas, a division of Chevron U.S.A. Inc.      

ATLAS RESOURCES, LLC, VIKING RESOURCES, LLC

RESOURCE ENERGY, LLC (severally and not jointly)

By   /s/ E J Ellzey     By   /s/ Matthew A. Jones Name:   E.J. Ellzey     Name:
  Matthew A. Jones Title:   Attorney-in-Fact     Title:   Chief Financial
Officer Copyright © 2002 North American Energy Standards Board, Inc.   NAESB
Standard 6.3.1 All Rights Reserved   April 19, 2002



--------------------------------------------------------------------------------

General Terms and Conditions

Base Contract for Sale and Purchase of Natural Gas

SECTION 1. PURPOSE AND PROCEDURES

1.1. These General Terms and Conditions are intended to facilitate purchase and
sale transactions of Gas on a Firm or Interruptible basis. “Buyer” refers to the
party receiving Gas and “Seller” refers to the party delivering Gas. The entire
agreement between the parties shall be the Contract as defined in Section 2.7.

The parties have selected either the “Oral Transaction Procedure” or the
“Written Transaction Procedure” as indicated on the Base Contract.

Oral Transaction Procedure:

1.2. The parties will use the following Transaction Confirmation procedure. Any
Gas purchase and sale transaction may be effectuated in an EDI transmission or
telephone conversation with the offer and acceptance constituting the agreement
of the parties. The parties shall be legally bound from the time they so agree
to transaction terms and may each rely thereon. Any such transaction shall be
considered a “writing” and to have been “signed”. Notwithstanding the foregoing
sentence, the parties agree that Confirming Party shall, and the other party
may, confirm a telephonic transaction by sending the other party a Transaction
Confirmation by facsimile, EDI or mutually agreeable electronic means within
three Business Days of a transaction covered by this Section 1.2 (Oral
Transaction Procedure) provided that the failure to send a Transaction
Confirmation shall not invalidate the oral agreement of the parties. Confirming
Party adopts its confirming letterhead, or the like, as its signature on any
Transaction Confirmation as the identification and authentication of Confirming
Party. If the Transaction Confirmation contains any provisions other than those
relating to the commercial terms of the transaction (i.e., price, quantity,
performance obligation, delivery point, period of delivery and/or transportation
conditions), which modify or supplement the Base Contract or General Terms and
Conditions of this Contract (e.g., arbitration or additional representations and
warranties), such provisions shall not be deemed to be accepted pursuant to
Section 1.3 but must be expressly agreed to by both parties; provided that the
foregoing shall not invalidate any transaction agreed to by the parties.

Written Transaction Procedure:

1.2. The parties will use the following Transaction Confirmation procedure.
Should the parties come to an agreement regarding a Gas purchase and sale
transaction for a particular Delivery Period, the Confirming Party shall, and
the other party may, record that agreement on a Transaction Confirmation and
communicate such Transaction Confirmation by facsimile, EDI or mutually
agreeable electronic means, to the other party by the close of the Business Day
following the date of agreement. The parties acknowledge that their agreement
will not be binding until the exchange of nonconflicting Transaction
Confirmations or the passage of the Confirm Deadline without objection from the
receiving party, as provided in Section 1.3.

1.3. If a sending party’s Transaction Confirmation is materially different from
the receiving party’s understanding of the agreement referred to in Section 1.2,
such receiving party shall notify the sending party via facsimile, EDI or
mutually agreeable electronic means by the Confirm Deadline, unless such
receiving party has previously sent a Transaction Confirmation to the sending
party. The failure of the receiving party to so notify the sending party in
writing by the Confirm Deadline constitutes the receiving party’s agreement to
the terms of the transaction described in the sending party’s Transaction
Confirmation. If there are any material differences between timely sent
Transaction Confirmations governing the same transaction, then neither
Transaction Confirmation shall be binding until or unless such differences are
resolved including the use of any evidence that clearly resolves the differences
in the Transaction Confirmations. In the event of a conflict among the terms of
(i) a binding Transaction Confirmation pursuant to Section 1.2, (ii) the oral
agreement of the parties which may be evidenced by a recorded conversation,
where the parties have selected the Oral Transaction Procedure of the Base
Contract, (iii) the Base Contract, and (iv) these General Terms and Conditions,
the terms of the documents shall govern in the priority listed in this sentence.

1.4. The parties agree that each party may electronically record all telephone
conversations with respect to this Contract between their respective employees,
without any special or further notice to the other party. Each party shall
obtain any necessary consent of its agents and employees to such recording.
Where the parties have selected the Oral Transaction Procedure in Section 1.2 of
the Base Contract, the parties agree not to contest the validity or
enforceability of telephonic recordings entered into in accordance with the
requirements of this Base Contract. However, nothing herein shall be construed
as a waiver of any objection to the admissibility of such evidence.

SECTION 2. DEFINITIONS

The terms set forth below shall have the meaning ascribed to them below. Other
terms are also defined elsewhere in the Contract and shall have the meanings
ascribed to them herein.

2.1. “Alternative Damages” shall mean such damages, expressed in dollars or
dollars per MMBtu, as the parties shall agree upon in the Transaction
Confirmation, in the event either Seller or Buyer fails to perform a Firm
obligation to deliver Gas in the case of Seller or to receive Gas in the case of
Buyer.

2.2. “Base Contract” shall mean a contract executed by the parties that
incorporates these General Terms and Conditions by reference; that specifies the
agreed selections of provisions contained herein; and that sets forth other
information required herein and any Special Provisions and addendum(s) as
identified on page one.

2.3. “British thermal unit” or “Btu” shall mean the International BTU, which is
also called the Btu (IT).

 

Copyright © 2002 North American Energy

Standards Board, Inc.

   NAESB Standard 6.3.1 All Rights Reserved    April 19, 2002

 

Page 2 of 10



--------------------------------------------------------------------------------

2.4. “Business Day” shall mean any day except Saturday, Sunday or Federal
Reserve Bank holidays.

2.5. “Confirm Deadline” shall mean 5:00 p.m. in the receiving party’s time zone
on the second Business Day following the Day a Transaction Confirmation is
received or, if applicable, on the Business Day agreed to by the parties in the
Base Contract; provided, if the Transaction Confirmation is time stamped after
5:00 p.m. in the receiving party’s time zone, it shall be deemed received at the
opening of the next Business Day.

2.6. “Confirming Party” shall mean the party designated in the Base Contract to
prepare and forward Transaction Confirmations to the other party.

2.7. “Contract” shall mean the legally-binding relationship established by
(i) the Base Contract, (ii) any and all binding Transaction Confirmations and
(iii) where the parties have selected the Oral Transaction Procedure in
Section 1.2 of the Base Contract, any and all transactions that the parties have
entered into through an EDI transmission or by telephone, but that have not been
confirmed in a binding Transaction Confirmation.

2.8. “Contract Price” shall mean the amount expressed in U.S. Dollars per MMBtu
to be paid by Buyer to Seller for the purchase of Gas as agreed to by the
parties in a transaction.

2.9. “Contract Quantity” shall mean the quantity of Gas to be delivered and
taken as agreed to by the parties in a transaction.

2.10. “Cover Standard”, as referred to in Section 3.2, shall mean that if there
is an unexcused failure to take or deliver any quantity of Gas pursuant to this
Contract, then the performing party shall use commercially reasonable efforts to
(i) if Buyer is the performing party, obtain Gas, (or an alternate fuel if
elected by Buyer and replacement Gas is not available), or (ii) if Seller is the
performing party, sell Gas, in either case, at a price reasonable for the
delivery or production area, as applicable, consistent with: the amount of
notice provided by the nonperforming party; the immediacy of the Buyer’s Gas
consumption needs or Seller’s Gas sales requirements, as applicable; the
quantities involved; and the anticipated length of failure by the nonperforming
party.

2.11. “Credit Support Obligation(s)” shall mean any obligation(s) to provide or
establish credit support for, or on behalf of, a party to this Contract such as
an irrevocable standby letter of credit, a margin agreement, a prepayment, a
security interest in an asset, a performance bond, guaranty, or other good and
sufficient security of a continuing nature.

2.12. “Day” shall mean a period of 24 consecutive hours, coextensive with a
“day” as defined by the Receiving Transporter in a particular transaction.

2.13. “Delivery Period” shall be the period during which deliveries are to be
made as agreed to by the parties in a transaction.

2.14. “Delivery Point(s)” shall mean such point(s) as are agreed to by the
parties in a transaction.

2.15. “EDI” shall mean an electronic data interchange pursuant to an agreement
entered into by the parties, specifically relating to the communication of
Transaction Confirmations under this Contract.

2.16. “EFP” shall mean the purchase, sale or exchange of natural Gas as the
“physical” side of an exchange for physical transaction involving gas futures
contracts. EFP shall incorporate the meaning and remedies of “Firm”, provided
that a party’s excuse for nonperformance of its obligations to deliver or
receive Gas will be governed by the rules of the relevant futures exchange
regulated under the Commodity Exchange Act.

2.17. “Firm” shall mean that either party may interrupt its performance without
liability only to the extent that such performance is prevented for reasons of
Force Majeure; provided, however, that during Force Majeure interruptions, the
party invoking Force Majeure may be responsible for any Imbalance Charges as set
forth in Section 4.3 related to its interruption after the nomination is made to
the Transporter and until the change in deliveries and/or receipts is confirmed
by the Transporter.

2.18. “Gas” shall mean any mixture of hydrocarbons and noncombustible gases in a
gaseous state consisting primarily of methane.

2.19. “Imbalance Charges” shall mean any fees, penalties, costs or charges (in
cash or in kind) assessed by a Transporter for failure to satisfy the
Transporter’s balance and/or nomination requirements.

2.20. “Interruptible” shall mean that either party may interrupt its performance
at any time for any reason, whether or not caused by an event of Force Majeure,
with no liability, except such interrupting party may be responsible for any
Imbalance Charges as set forth in Section 4.3 related to its interruption after
the nomination is made to the Transporter and until the change in deliveries
and/or receipts is confirmed by Transporter.

2.21. “MMBtu” shall mean one million British thermal units, which is equivalent
to one dekatherm.

2.22. “Month” shall mean the period beginning on the first Day of the calendar
month and ending immediately prior to the commencement of the first Day of the
next calendar month.

2.23. “Payment Date” shall mean a date, as indicated on the Base Contract, on or
before which payment is due Seller for Gas received by Buyer in the previous
Month.

2.24. “Receiving Transporter” shall mean the Transporter receiving Gas at a
Delivery Point, or absent such receiving Transporter, the Transporter delivering
Gas at a Delivery Point.

2.25. “Scheduled Gas” shall mean the quantity of Gas confirmed by Transporter(s)
for movement, transportation or management.

2.26. “Spot Price “ as referred to in Section 3.2 shall mean the price listed in
the publication indicated on the Base Contract, under the listing applicable to
the geographic location closest in proximity to the Delivery Point(s) for the
relevant Day; provided, if there is no single price published for such location
for such Day, but there is published a range of prices, then the Spot Price
shall be the average of such high and low prices. If no price or range of prices
is published for such Day, then the Spot Price shall be the average of the
following: (i) the price (determined as stated above) for the first Day for
which a price or range of prices is published that next precedes the relevant
Day; and (ii) the price (determined as stated above) for the first Day for which
a price or range of prices is published that next follows the relevant Day.

 

Copyright © 2002 North American Energy    NAESB Standard 6.3.1 Standards Board,
Inc.      All Rights Reserved    April 19, 2002

 

Page 3 of 10



--------------------------------------------------------------------------------

2.27. “Transaction Confirmation” shall mean a document, similar to the form of
Exhibit A, setting forth the terms of a transaction formed pursuant to Section 1
for a particular Delivery Period.

2.28. “Termination Option” shall mean the option of either party to terminate a
transaction in the event that the other party fails to perform a Firm obligation
to deliver Gas in the case of Seller or to receive Gas in the case of Buyer for
a designated number of days during a period as specified on the applicable
Transaction Confirmation.

2.29. “Transporter(s)” shall mean all Gas gathering or pipeline companies, or
local distribution companies, acting in the capacity of a transporter,
transporting Gas for Seller or Buyer upstream or downstream, respectively, of
the Delivery Point pursuant to a particular transaction.

SECTION 3. PERFORMANCE OBLIGATION

3.1. Seller agrees to sell and deliver, and Buyer agrees to receive and
purchase, the Contract Quantity for a particular transaction in accordance with
the terms of the Contract. Sales and purchases will be on a Firm or
Interruptible basis, as agreed to by the parties in a transaction.

The parties have selected either the “Cover Standard” or the “Spot Price
Standard” as indicated on the Base Contract.

Cover Standard:

3.2. The sole and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the positive difference, if any, between the purchase
price paid by Buyer utilizing the Cover Standard and the Contract Price,
adjusted for commercially reasonable differences in transportation costs to or
from the Delivery Point(s), multiplied by the difference between the Contract
Quantity and the quantity actually delivered by Seller for such Day(s); or
(ii) in the event of a breach by Buyer on any Day(s), payment by Buyer to Seller
in the amount equal to the positive difference, if any, between the Contract
Price and the price received by Seller utilizing the Cover Standard for the
resale of such Gas, adjusted for commercially reasonable differences in
transportation costs to or from the Delivery Point(s), multiplied by the
difference between the Contract Quantity and the quantity actually taken by
Buyer for such Day(s); or (iii) in the event that Buyer has used commercially
reasonable efforts to replace the Gas or Seller has used commercially reasonable
efforts to sell the Gas to a third party, and no such replacement or sale is
available, then the sole and exclusive remedy of the performing party shall be
any unfavorable difference between the Contract Price and the Spot Price,
adjusted for such transportation to the applicable Delivery Point, multiplied by
the difference between the Contract Quantity and the quantity actually delivered
by Seller and received by Buyer for such Day(s). Imbalance Charges shall not be
recovered under this Section 3.2, but Seller and/or Buyer shall be responsible
for Imbalance Charges, if any, as provided in Section 4.3. The amount of such
unfavorable difference shall be payable five Business Days after presentation of
the performing party’s invoice, which shall set forth the basis upon which such
amount was calculated.

Spot Price Standard:

3.2. The sole and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the difference between the Contract Quantity and the
actual quantity delivered by Seller and received by Buyer for such Day(s),
multiplied by the positive difference, if any, obtained by subtracting the
Contract Price from the Spot Price; or (ii) in the event of a breach by Buyer on
any Day(s), payment by Buyer to Seller in an amount equal to the difference
between the Contract Quantity and the actual quantity delivered by Seller and
received

by Buyer for such Day(s), multiplied by the positive difference, if any,
obtained by subtracting the applicable Spot Price from the Contract Price.
Imbalance Charges shall not be recovered under this Section 3.2, but Seller
and/or Buyer shall be responsible for Imbalance Charges, if any, as provided in
Section 4.3. The amount of such unfavorable difference shall be payable five
Business Days after presentation of the performing party’s invoice, which shall
set forth the basis upon which such amount was calculated.

3.3. Notwithstanding Section 3.2, the parties may agree to Alternative Damages
in a Transaction Confirmation executed in writing by both parties.

3.4. In addition to Sections 3.2 and 3.3, the parties may provide for a
Termination Option in a Transaction Confirmation executed in writing by both
parties. The Transaction Confirmation containing the Termination Option will
designate the length of nonperformance triggering the Termination Option and the
procedures for exercise thereof, how damages for nonperformance will be
compensated, and how liquidation costs will be calculated.

SECTION 4. TRANSPORTATION, NOMINATIONS, AND IMBALANCES

4.1. Seller shall have the sole responsibility for transporting the Gas to the
Delivery Point(s). Buyer shall have the sole responsibility for transporting the
Gas from the Delivery Point(s).

4.2. The parties shall coordinate their nomination activities, giving sufficient
time to meet the deadlines of the affected Transporter(s). Each party shall give
the other party timely prior Notice, sufficient to meet the requirements of all
Transporter(s) involved in the transaction, of the quantities of Gas to be
delivered and purchased each Day. Should either party become aware that actual
deliveries at the Delivery Point(s) are greater or lesser than the Scheduled
Gas, such party shall promptly notify the other party.

 

Copyright © 2002 North American Energy    NAESB Standard 6.3.1 Standards Board,
Inc.      All Rights Reserved    April 19, 2002

 

Page 4 of 10



--------------------------------------------------------------------------------

4.3. The parties shall use commercially reasonable efforts to avoid imposition
of any Imbalance Charges. If Buyer or Seller receives an invoice from a
Transporter that includes Imbalance Charges, the parties shall determine the
validity as well as the cause of such Imbalance Charges. If the Imbalance
Charges were incurred as a result of Buyer’s receipt of quantities of Gas
greater than or less than the Scheduled Gas, then Buyer shall pay for such
Imbalance Charges or reimburse Seller for such Imbalance Charges paid by Seller.
If the Imbalance Charges were incurred as a result of Seller’s delivery of
quantities of Gas greater than or less than the Scheduled Gas, then Seller shall
pay for such Imbalance Charges or reimburse Buyer for such Imbalance Charges
paid by Buyer.

SECTION 5. QUALITY AND MEASUREMENT

All Gas delivered by Seller shall meet the pressure, quality and heat content
requirements of the Receiving Transporter. The unit of quantity measurement for
purposes of this Contract shall be one MMBtu dry. Measurement of Gas quantities
hereunder shall be in accordance with the established procedures of the
Receiving Transporter.

SECTION 6. TAXES

The parties have selected either “Buyer Pays At and After Delivery Point” or
“Seller Pays Before and At Delivery Point” as indicated on the Base Contract.

Buyer Pays At and After Delivery Point:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s). Buyer shall pay or cause to
be paid all Taxes on or with respect to the Gas at the Delivery Point(s) and all
Taxes after the Delivery Point(s). If a party is required to remit or pay Taxes
that are the other party’s responsibility hereunder, the party responsible for
such Taxes shall promptly reimburse the other party for such Taxes. Any party
entitled to an exemption from any such Taxes or charges shall furnish the other
party any necessary documentation thereof.

Seller Pays Before and At Delivery Point:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s) and all Taxes at the Delivery
Point(s). Buyer shall pay or cause to be paid all Taxes on or with respect to
the Gas after the Delivery Point(s). If a party is required to remit or pay
Taxes that are the other party’s responsibility hereunder, the party responsible
for such Taxes shall promptly reimburse the other party for such Taxes. Any
party entitled to an exemption from any such Taxes or charges shall furnish the
other party any necessary documentation thereof.

SECTION 7. BILLING, PAYMENT, AND AUDIT

7.1. Seller shall invoice Buyer for Gas delivered and received in the preceding
Month and for any other applicable charges, providing supporting documentation
acceptable in industry practice to support the amount charged. If the actual
quantity delivered is not known by the billing date, billing will be prepared
based on the quantity of Scheduled Gas. The invoiced quantity will then be
adjusted to the actual quantity on the following Month’s billing or as soon
thereafter as actual delivery information is available.

7.2. Buyer shall remit the amount due under Section 7.1 in the manner specified
in the Base Contract, in immediately available funds, on or before the later of
the Payment Date or 10 Days after receipt of the invoice by Buyer; provided that
if the Payment Date is not a Business Day, payment is due on the next Business
Day following that date. In the event any payments are due Buyer hereunder,
payment to Buyer shall be made in accordance with this Section 7.2.

7.3. In the event payments become due pursuant to Sections 3.2 or 3.3, the
performing party may submit an invoice to the nonperforming party for an
accelerated payment setting forth the basis upon which the invoiced amount was
calculated. Payment from the nonperforming party will be due five Business Days
after receipt of invoice.

7.4. If the invoiced party, in good faith, disputes the amount of any such
invoice or any part thereof, such invoiced party will pay such amount as it
concedes to be correct; provided, however, if the invoiced party disputes the
amount due, it must provide supporting documentation acceptable in industry
practice to support the amount paid or disputed. In the event the parties are
unable to resolve such dispute, either party may pursue any remedy available at
law or in equity to enforce its rights pursuant to this Section.

7.5. If the invoiced party fails to remit the full amount payable when due,
interest on the unpaid portion shall accrue from the date due until the date of
payment at a rate equal to the lower of (i) the then-effective prime rate of
interest published under “Money Rates” by The Wall Street Journal, plus two
percent per annum; or (ii) the maximum applicable lawful interest rate.

7.6. A party shall have the right, at its own expense, upon reasonable Notice
and at reasonable times, to examine and audit and to obtain copies of the
relevant portion of the books, records, and telephone recordings of the other
party only to the extent reasonably necessary to verify the accuracy of any
statement, charge, payment, or computation made under the Contract. This right
to examine, audit, and to obtain copies shall not be available with respect to
proprietary information not directly relevant to transactions under this
Contract. All invoices and billings shall be conclusively presumed final and
accurate and all associated claims for under- or overpayments shall be deemed
waived unless such invoices or billings are objected to in writing, with
adequate explanation and/or documentation, within two years after the Month of
Gas delivery. All retroactive adjustments under Section 7 shall be paid in full
by the party owing payment within 30 Days of Notice and substantiation of such
inaccuracy.

7.7. Unless the parties have elected on the Base Contract not to make this
Section 7.7 applicable to this Contract, the parties shall net all undisputed
amounts due and owing, and/or past due, arising under the Contract such that the
party owing the greater amount shall make a single payment of the net amount to
the other party in accordance with Section 7; provided that no payment required
to be made pursuant to the terms of any Credit Support Obligation or pursuant to
Section 7.3 shall be subject to netting under this Section. If the parties have
executed a separate netting agreement, the terms and conditions therein shall
prevail to the extent inconsistent herewith.

 

Copyright © 2002 North American Energy    NAESB Standard 6.3.1 Standards Board,
Inc.      All Rights Reserved    April 19, 2002

 

Page 5 of 10



--------------------------------------------------------------------------------

SECTION 8. TITLE, WARRANTY, AND INDEMNITY

8.1. Unless otherwise specifically agreed, title to the Gas shall pass from
Seller to Buyer at the Delivery Point(s). Seller shall have responsibility for
and assume any liability with respect to the Gas prior to its delivery to Buyer
at the specified Delivery Point(s). Buyer shall have responsibility for and any
liability with respect to said Gas after its delivery to Buyer at the Delivery
Point(s).

8.2. Seller warrants that it will have the right to convey and will transfer
good and merchantable title to all Gas sold hereunder and delivered by it to
Buyer, free and clear of all liens, encumbrances, and claims. EXCEPT AS PROVIDED
IN THIS SECTION 8.2 AND IN SECTION 14.8, ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE, ARE DISCLAIMED.

8.3. Seller agrees to indemnify Buyer and save it harmless from all losses,
liabilities or claims including reasonable attorneys’ fees and costs of court
(“Claims”), from any and all persons, arising from or out of claims of title,
personal injury or property damage from said Gas or other charges thereon which
attach before title passes to Buyer. Buyer agrees to indemnify Seller and save
it harmless from all Claims, from any and all persons, arising from or out of
claims regarding payment, personal injury or property damage from said Gas or
other charges thereon which attach after title passes to Buyer.

8.4. Notwithstanding the other provisions of this Section 8, as between Seller
and Buyer, Seller will be liable for all Claims to the extent that such arise
from the failure of Gas delivered by Seller to meet the quality requirements of
Section 5.

SECTION 9. NOTICES

9.1. All Transaction Confirmations, invoices, payments and other communications
made pursuant to the Base Contract (“Notices”) shall be made to the addresses
specified in writing by the respective parties from time to time.

9.2. All Notices required hereunder may be sent by facsimile or mutually
acceptable electronic means, a nationally recognized overnight courier service,
first class mail or hand delivered.

9.3. Notice shall be given when received on a Business Day by the addressee. In
the absence of proof of the actual receipt date, the following presumptions will
apply. Notices sent by facsimile shall be deemed to have been received upon the
sending party’s receipt of its facsimile machine’s confirmation of successful
transmission. If the day on which such facsimile is received is not a Business
Day or is after five p.m. on a Business Day, then such facsimile shall be deemed
to have been received on the next following Business Day. Notice by overnight
mail or courier shall be deemed to have been received on the next Business Day
after it was sent or such earlier time as is confirmed by the receiving party.
Notice via first class mail shall be considered delivered five Business Days
after mailing.

SECTION 10. FINANCIAL RESPONSIBILITY

10.1. If either party (“X”) has reasonable grounds for insecurity regarding the
performance of any obligation under this Contract (whether or not then due) by
the other party (“Y”) (including, without limitation, the occurrence of a
material change in the creditworthiness of Y), X may demand Adequate Assurance
of Performance. “Adequate Assurance of Performance” shall mean sufficient
security in the form, amount and for the term reasonably acceptable to X,
including, but not limited to, a standby irrevocable letter of credit, a
prepayment, a security interest in an asset or a performance bond or guaranty
(including the issuer of any such security).

10.2. In the event (each an “Event of Default”) either party (the “Defaulting
Party”) or its guarantor shall: (i) make an assignment or any general
arrangement for the benefit of creditors; (ii) file a petition or otherwise
commence, authorize, or acquiesce in the commencement of a proceeding or case
under any bankruptcy or similar law for the protection of creditors or have such
petition filed or proceeding commenced against it; (iii) otherwise become
bankrupt or insolvent (however evidenced); (iv) be unable to pay its debts as
they fall due; (v) have a receiver, provisional liquidator, conservator,
custodian, trustee or other similar official appointed with respect to it or
substantially all of its assets; (vi) fail to perform any obligation to the
other party with respect to any Credit Support Obligations relating to the
Contract; (vii) fail to give Adequate Assurance of Performance under
Section 10.1 within 48 hours but at least one Business Day of a written request
by the other party; or (viii) not have paid any amount due the other party
hereunder on or before the second Business Day following written Notice that
such payment is due; then the other party (the “Non-Defaulting Party”) shall
have the right, at its sole election, to immediately withhold and/or suspend
deliveries or payments upon Notice and/or to terminate and liquidate the
transactions under the Contract, in the manner provided in Section 10.3, in
addition to any and all other remedies available hereunder.

10.3. If an Event of Default has occurred and is continuing, the Non-Defaulting
Party shall have the right, by Notice to the Defaulting Party, to designate a
Day, no earlier than the Day such Notice is given and no later than 20 Days
after such Notice is given, as an early termination date (the “Early Termination
Date”) for the liquidation and termination pursuant to Section 10.3.1 of all
transactions under the Contract, each a “Terminated Transaction”. On the Early
Termination Date, all transactions will terminate, other than those
transactions, if any, that may not be liquidated and terminated under applicable
law or that are, in the reasonable opinion of the Non-Defaulting Party,
commercially impracticable to liquidate and terminate (“Excluded Transactions”),
which Excluded Transactions must be liquidated and terminated as soon thereafter
as is reasonably practicable, and upon termination shall be a Terminated
Transaction and be valued consistent with Section 10.3.1 below. With respect to
each Excluded Transaction, its actual termination date shall be the Early
Termination Date for purposes of Section 10.3.1.

 

Copyright © 2002 North American Energy    NAESB Standard 6.3.1 Standards Board,
Inc.      All Rights Reserved    April 19, 2002

 

Page 6 of 10



--------------------------------------------------------------------------------

The parties have selected either “Early Termination Damages Apply” or “Early
Termination Damages Do Not Apply” as indicated on the Base Contract.

Early Termination Damages Apply:

10.3.1. As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, (i) the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract and (ii) the Market Value,
as defined below, of each Terminated Transaction. The Non-Defaulting Party shall
(x) liquidate and accelerate each Terminated Transaction at its Market Value, so
that each amount equal to the difference between such Market Value and the
Contract Value, as defined below, of such Terminated Transaction(s) shall be due
to the Buyer under the Terminated Transaction(s) if such Market Value exceeds
the Contract Value and to the Seller if the opposite is the case; and (y) where
appropriate, discount each amount then due under clause (x) above to present
value in a commercially reasonable manner as of the Early Termination Date (to
take account of the period between the date of liquidation and the date on which
such amount would have otherwise been due pursuant to the relevant Terminated
Transactions).

For purposes of this Section 10.3.1, “Contract Value” means the amount of Gas
remaining to be delivered or purchased under a transaction multiplied by the
Contract Price, and “Market Value” means the amount of Gas remaining to be
delivered or purchased under a transaction multiplied by the market price for a
similar transaction at the Delivery Point determined by the Non-Defaulting Party
in a commercially reasonable manner. To ascertain the Market Value, the
Non-Defaulting Party may consider, among other valuations, any or all of the
settlement prices of NYMEX Gas futures contracts, quotations from leading
dealers in energy swap contracts or physical gas trading markets, similar sales
or purchases and any other bona fide third-party offers, all adjusted for the
length of the term and differences in transportation costs. A party shall not be
required to enter into a replacement transaction(s) in order to determine the
Market Value. Any extension(s) of the term of a transaction to which parties are
not bound as of the Early Termination Date (including but not limited to
“evergreen provisions”) shall not be considered in determining Contract Values
and Market Values. For the avoidance of doubt, any option pursuant to which one
party has the right to extend the term of a transaction shall be considered in
determining Contract Values and Market Values. The rate of interest used in
calculating net present value shall be determined by the Non-Defaulting Party in
a commercially reasonable manner.

Early Termination Damages Do Not Apply:

10.3.1. As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract.

The parties have selected either “Other Agreement Setoffs Apply” or “Other
Agreement Setoffs Do Not Apply” as indicated on the Base Contract.

Other Agreement Setoffs Apply:

10.3.2. The Non-Defaulting Party shall net or aggregate, as appropriate, any and
all amounts owing between the parties under Section 10.3.1, so that all such
amounts are netted or aggregated to a single liquidated amount payable by one
party to the other (the “Net Settlement Amount”). At its sole option and without
prior Notice to the Defaulting Party, the Non-Defaulting Party may setoff
(i) any Net Settlement Amount owed to the Non-Defaulting Party against any
margin or other collateral held by it in connection with any Credit Support
Obligation relating to the Contract; or (ii) any Net Settlement Amount payable
to the Defaulting Party against any amount(s) payable by the Defaulting Party to
the Non-Defaulting Party under any other agreement or arrangement between the
parties.

Other Agreement Setoffs Do Not Apply:

10.3.2. The Non-Defaulting Party shall net or aggregate, as appropriate, any and
all amounts owing between the parties under Section 10.3.1, so that all such
amounts are netted or aggregated to a single liquidated amount payable by one
party to the other (the “Net Settlement Amount”). At its sole option and without
prior Notice to the Defaulting Party, the Non-Defaulting Party may setoff any
Net Settlement Amount owed to the Non-Defaulting Party against any margin or
other collateral held by it in connection with any Credit Support Obligation
relating to the Contract.

10.3.3. If any obligation that is to be included in any netting, aggregation or
setoff pursuant to Section 10.3.2 is unascertained, the Non-Defaulting Party may
in good faith estimate that obligation and net, aggregate or setoff, as
applicable, in respect of the estimate, subject to the Non-Defaulting Party
accounting to the Defaulting Party when the obligation is ascertained. Any
amount not then due which is included in any netting, aggregation or setoff
pursuant to Section 10.3.2 shall be discounted to net present value in a
commercially reasonable manner determined by the Non-Defaulting Party.

10.4. As soon as practicable after a liquidation, Notice shall be given by the
Non-Defaulting Party to the Defaulting Party of the Net Settlement Amount, and
whether the Net Settlement Amount is due to or due from the Non-Defaulting
Party. The Notice shall include a written statement explaining in reasonable
detail the calculation of such amount, provided that failure to give such Notice
shall not affect the validity or enforceability of the liquidation or give rise
to any claim by the Defaulting Party against the Non-Defaulting Party. The Net
Settlement Amount shall be paid by the close of business on the second Business
Day following such Notice, which date shall not be earlier than the Early
Termination Date. Interest on any unpaid portion of the Net Settlement Amount
shall accrue from the date due until the date of payment at a rate equal to the
lower of (i) the then-effective prime rate of interest published under “Money
Rates” by The Wall Street Journal, plus two percent per annum; or (ii) the
maximum applicable lawful interest rate.

 

Copyright © 2002 North American Energy    NAESB Standard 6.3.1 Standards Board,
Inc.      All Rights Reserved    April 19, 2002

 

Page 7 of 10



--------------------------------------------------------------------------------

10.5. The parties agree that the transactions hereunder constitute a “forward
contract” within the meaning of the United States Bankruptcy Code and that Buyer
and Seller are each “forward contract merchants” within the meaning of the
United States Bankruptcy Code.

10.6. The Non-Defaulting Party’s remedies under this Section 10 are the sole and
exclusive remedies of the Non-Defaulting Party with respect to the occurrence of
any Early Termination Date. Each party reserves to itself all other rights,
setoffs, counterclaims and other defenses that it is or may be entitled to
arising from the Contract.

10.7. With respect to this Section 10, if the parties have executed a separate
netting agreement with close-out netting provisions, the terms and conditions
therein shall prevail to the extent inconsistent herewith.

SECTION 11. FORCE MAJEURE

11.1. Except with regard to a party’s obligation to make payment(s) due under
Section 7, Section 10.4, and Imbalance Charges under Section 4, neither party
shall be liable to the other for failure to perform a Firm obligation, to the
extent such failure was caused by Force Majeure. The term “Force Majeure” as
employed herein means any cause not reasonably within the control of the party
claiming suspension, as further defined in Section 11.2.

11.2. Force Majeure shall include, but not be limited to, the following:
(i) physical events such as acts of God, landslides, lightning, earthquakes,
fires, storms or storm warnings, such as hurricanes, which result in evacuation
of the affected area, floods, washouts, explosions, breakage or accident or
necessity of repairs to machinery or equipment or lines of pipe; (ii) weather
related events affecting an entire geographic region, such as low temperatures
which cause freezing or failure of wells or lines of pipe; (iii) interruption
and/or curtailment of Firm transportation and/or storage by Transporters;
(iv) acts of others such as strikes, lockouts or other industrial disturbances,
riots, sabotage, insurrections or wars; and (v) governmental actions such as
necessity for compliance with any court order, law, statute, ordinance,
regulation, or policy having the effect of law promulgated by a governmental
authority having jurisdiction. Seller and Buyer shall make reasonable efforts to
avoid the adverse impacts of a Force Majeure and to resolve the event or
occurrence once it has occurred in order to resume performance.

11.3. Neither party shall be entitled to the benefit of the provisions of Force
Majeure to the extent performance is affected by any or all of the following
circumstances: (i) the curtailment of interruptible or secondary Firm
transportation unless primary, in-path, Firm transportation is also curtailed;
(ii) the party claiming excuse failed to remedy the condition and to resume the
performance of such covenants or obligations with reasonable dispatch; or
(iii) economic hardship, to include, without limitation, Seller’s ability to
sell Gas at a higher or more advantageous price than the Contract Price, Buyer’s
ability to purchase Gas at a lower or more advantageous price than the Contract
Price, or a regulatory agency disallowing, in whole or in part, the pass through
of costs resulting from this Agreement; (iv) the loss of Buyer’s market(s) or
Buyer’s inability to use or resell Gas purchased hereunder, except, in either
case, as provided in Section 11.2; or (v) the loss or failure of Seller’s gas
supply or depletion of reserves, except, in either case, as provided in
Section 11.2. The party claiming Force Majeure shall not be excused from its
responsibility for Imbalance Charges.

11.4. Notwithstanding anything to the contrary herein, the parties agree that
the settlement of strikes, lockouts or other industrial disturbances shall be
within the sole discretion of the party experiencing such disturbance.

11.5. The party whose performance is prevented by Force Majeure must provide
Notice to the other party. Initial Notice may be given orally; however, written
Notice with reasonably full particulars of the event or occurrence is required
as soon as reasonably possible. Upon providing written Notice of Force Majeure
to the other party, the affected party will be relieved of its obligation, from
the onset of the Force Majeure event, to make or accept delivery of Gas, as
applicable, to the extent and for the duration of Force Majeure, and neither
party shall be deemed to have failed in such obligations to the other during
such occurrence or event.

11.6. Notwithstanding Sections 11.2 and 11.3, the parties may agree to
alternative Force Majeure provisions in a Transaction Confirmation executed in
writing by both parties.

SECTION 12. TERM

This Contract may be terminated on 30 Day’s written Notice, but shall remain in
effect until the expiration of the latest Delivery Period of any transaction(s).
The rights of either party pursuant to Section 7.6 and Section 10, the
obligations to make payment hereunder, and the obligation of either party to
indemnify the other, pursuant hereto shall survive the termination of the Base
Contract or any transaction.

SECTION 13. LIMITATIONS

FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY. A PARTY’S LIABILITY HEREUNDER SHALL BE LIMITED AS SET FORTH IN
SUCH PROVISION, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE
WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN OR IN A
TRANSACTION, A PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY.
SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER
REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS EXPRESSLY HEREIN
PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR
OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED
ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES
RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE
BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE. TO THE EXTENT ANY DAMAGES
REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE
DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE, OR OTHERWISE OBTAINING AN
ADEQUATE REMEDY IS INCONVENIENT AND THE DAMAGES CALCULATED HEREUNDER CONSTITUTE
A REASONABLE APPROXIMATION OF THE HARM OR LOSS.

 

Copyright © 2002 North American Energy    NAESB Standard 6.3.1 Standards Board,
Inc.      All Rights Reserved    April 19, 2002

 

Page 8 of 10



--------------------------------------------------------------------------------

SECTION 14. MISCELLANEOUS

14.1. This Contract shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, and heirs of the respective
parties hereto, and the covenants, conditions, rights and obligations of this
Contract shall run for the full term of this Contract. No assignment of this
Contract, in whole or in part, will be made without the prior written consent of
the non-assigning party (and shall not relieve the assigning party from
liability hereunder), which consent will not be unreasonably withheld or
delayed; provided, either party may (i) transfer, sell, pledge, encumber, or
assign this Contract or the accounts, revenues, or proceeds hereof in connection
with any financing or other financial arrangements, or (ii) transfer its
interest to any parent or affiliate by assignment, merger or otherwise without
the prior approval of the other party. Upon any such assignment, transfer and
assumption, the transferor shall remain principally liable for and shall not be
relieved of or discharged from any obligations hereunder.

14.2. If any provision in this Contract is determined to be invalid, void or
unenforceable by any court having jurisdiction, such determination shall not
invalidate, void, or make unenforceable any other provision, agreement or
covenant of this Contract.

14.3. No waiver of any breach of this Contract shall be held to be a waiver of
any other or subsequent breach.

14.4. This Contract sets forth all understandings between the parties respecting
each transaction subject hereto, and any prior contracts, understandings and
representations, whether oral or written, relating to such transactions are
merged into and superseded by this Contract and any effective transaction(s).
This Contract may be amended only by a writing executed by both parties.

14.5. The interpretation and performance of this Contract shall be governed by
the laws of the jurisdiction as indicated on the Base Contract, excluding,
however, any conflict of laws rule which would apply the law of another
jurisdiction.

14.6. This Contract and all provisions herein will be subject to all applicable
and valid statutes, rules, orders and regulations of any governmental authority
having jurisdiction over the parties, their facilities, or Gas supply, this
Contract or transaction or any provisions thereof.

14.7. There is no third party beneficiary to this Contract.

14.8. Each party to this Contract represents and warrants that it has full and
complete authority to enter into and perform this Contract. Each person who
executes this Contract on behalf of either party represents and warrants that it
has full and complete authority to do so and that such party will be bound
thereby.

14.9. The headings and subheadings contained in this Contract are used solely
for convenience and do not constitute a part of this Contract between the
parties and shall not be used to construe or interpret the provisions of this
Contract.

14.10. Unless the parties have elected on the Base Contract not to make this
Section 14.10 applicable to this Contract, neither party shall disclose directly
or indirectly without the prior written consent of the other party the terms of
any transaction to a third party (other than the employees, lenders, royalty
owners, counsel, accountants and other agents of the party, or prospective
purchasers of all or substantially all of a party’s assets or of any rights
under this Contract, provided such persons shall have agreed to keep such terms
confidential) except (i) in order to comply with any applicable law, order,
regulation, or exchange rule, (ii) to the extent necessary for the enforcement
of this Contract, (iii) to the extent necessary to implement any transaction, or
(iv) to the extent such information is delivered to such third party for the
sole purpose of calculating a published index. Each party shall notify the other
party of any proceeding of which it is aware which may result in disclosure of
the terms of any transaction (other than as permitted hereunder) and use
reasonable efforts to prevent or limit the disclosure. The existence of this
Contract is not subject to this confidentiality obligation. Subject to
Section 13, the parties shall be entitled to all remedies available at law or in
equity to enforce, or seek relief in connection with this confidentiality
obligation. The terms of any transaction hereunder shall be kept confidential by
the parties hereto for one year from the expiration of the transaction.

In the event that disclosure is required by a governmental body or applicable
law, the party subject to such requirement may disclose the material terms of
this Contract to the extent so required, but shall promptly notify the other
party, prior to disclosure, and shall cooperate (consistent with the disclosing
party’s legal obligations) with the other party’s efforts to obtain protective
orders or similar restraints with respect to such disclosure at the expense of
the other party.

14.11 The parties may agree to dispute resolution procedures in Special
Provisions attached to the Base Contract or in a Transaction Confirmation
executed in writing by both parties.

DISCLAIMER: The purposes of this Contract are to facilitate trade, avoid
misunderstandings and make more definite the terms of contracts of purchase and
sale of natural gas. Further, NAESB does not mandate the use of this Contract by
any party. NAESB DISCLAIMS AND EXCLUDES, AND ANY USER OF THIS CONTRACT
ACKNOWLEDGES AND AGREES TO NAESB’S DISCLAIMER OF, ANY AND ALL WARRANTIES,
CONDITIONS OR REPRESENTATIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT
TO THIS CONTRACT OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES
OR CONDITIONS OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS OR
SUITABILITY FOR ANY PARTICULAR PURPOSE (WHETHER OR NOT NAESB KNOWS, HAS REASON
TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE),
WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR
BY COURSE OF DEALING. EACH USER OF THIS CONTRACT ALSO AGREES THAT UNDER NO
CIRCUMSTANCES WILL NAESB BE LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY USE OF THIS
CONTRACT.

 

Copyright © 2002 North American Energy    NAESB Standard 6.3.1 Standards Board,
Inc.      All Rights Reserved    April 19, 2002

 

Page 9 of 10



--------------------------------------------------------------------------------

EXHIBIT A

TRANSACTION

CONFIRMATION

FOR IMMEDIATE

DELIVERY

 

Letterhead/Logo

     Date:                     ,                   Transaction Confirmation #:
                

This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated                     . The terms of this Transaction Confirmation are
binding unless disputed in writing within 2 Business Days of receipt unless
otherwise specified in the Base Contract.

 

SELLER:       BUYER:                                                       Attn:
        Attn:      Phone:         Phone:      Fax:         Fax:      Base
Contract No.         Base Contract No.      Transporter:         Transporter:   
  Transporter Contract Number:         Transporter Contract Number:     

Contract Price: $              /MMBtu

or                                                                   
                                                   

Delivery Period: Begin:                     ,                          End:
                    ,             

Performance Obligation and Contract Quantity: (Select One)

 

Firm (Fixed Quantity):    Firm (Variable Quantity):    Interruptible:
_____ MMBtus/day    _____ MMBtus/day Minimum    Up to _____ MMBtus/day ¨ EFP   
_____ MMBtus/day Maximum       subject to Section 4.2. at election of       ¨
Buyer or ¨ Seller   

Delivery Point(s):                             

(If a pooling point is used, list a specific geographic and pipeline location):

Special Conditions:

 

Seller:         Buyer:      By:         By:      Title:         Title:     
Date:         Date:     

 

Copyright © 2002 North American Energy

Standards Board, Inc.

   NAESB Standard 6.3.1 All Rights Reserved    April 19, 2002

 

Page 10 of 10



--------------------------------------------------------------------------------

SPECIAL PROVISIONS

Attached to and Forming Part of

That certain Base Contract for Sale and Purchase of Natural Gas

By and between Atlas Resources, LLC, Viking Resources, LLC and Resource Energy,
LLC (“Seller”)

and

Chevron Natural Gas, a division of Chevron U.S.A. Inc. (“Buyer”

Dated as of November 8, 2010

These Special Provisions hereby modify, supplement and amend the Base Contract,
dated and ratified as of November 8, 2010. The Base Contract, as modified by
these Special Provisions, shall apply to all transactions (oral or written)
between the Parties for the purchase and sale of Gas (each a “Transaction”). All
capitalized terms not otherwise defined herein shall have the meaning set forth
in the Base Contract.

1. Amendment to Section 1.4 of the Base Contract: Section 1.4 is amended by
adding the following as the last sentence: “Such recording and the terms and
conditions described therein, if otherwise admissible, shall be the controlling
evidence for the parties’ agreement with respect to a particular transaction.”

2. Amendments to Section 2 of the Base Contract:

a. Section 2 is amended by adding the following new definitions in alphabetical
order:

“Credit Support Document” shall mean any guaranty, security agreement or
instrument, such as a letter of credit or similar undertaking, pursuant to which
one party or such party’s Credit Support Provider meets any Credit Support
Obligation under the Contract.

“Credit Support Provider” means the provider of credit support on behalf of a
party for the benefit of the other party.”

b. The definition of “Cover Standard” is amended by deleting the following
parenthetical from the first sentence “(or an alternate fuel if elected by Buyer
and replacement Gas is not available)”.

3. Amendment to Section 6 of the Base Contract: The language in Section 6 under
the box entitled “Buyer Pays At and After Delivery Point” is amended by deleting
the language in its entirety and replacing it with the following language:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) which may now
or hereafter be imposed on or with respect to the Gas prior to the Delivery
Point(s). The Contract Price is inclusive of all production, severance, ad
valorem or other Taxes levied on or with respect to the Gas prior to its
delivery to Buyer at the Delivery Point(s), and all such Taxes shall be borne
and paid exclusively by Seller; provided however (a) if any governmental
authority requires Buyer to remit such Taxes to the collecting authority, Buyer
may do so and may deduct such Taxes paid from payments otherwise due to Seller
hereunder, and (b) Buyer and Seller agree that the Contract Price stated in each
Transaction Confirmation includes reimbursement to the producer of the Gas for
state severance tax that is due on the Gas sold under such Transaction
Confirmation.

Buyer shall pay or cause to be paid all Taxes which may now or hereafter be
imposed on or with respect to the Gas at the Delivery Point(s) and all Taxes
after the Delivery Point(s). The Contract Price does not include any federal,
Indian, state, or local sales, use, utility, consumption or other similar Taxes
which may now or hereafter be imposed on the transfer of title, possession or
risk of loss of the Gas to Buyer or on Buyer’s subsequent use or disposition
thereof, and all such Taxes shall be borne and paid exclusively by Buyer. If any
governmental authority requires Seller to remit such Taxes to the collecting
authority, Buyer shall promptly reimburse Seller for such Taxes.

 

Page 1 of 5



--------------------------------------------------------------------------------

Any party entitled to an exemption from any such Taxes or charges shall furnish
the other party any necessary documentation thereof.

4. Amendments to Section 10 of the Base Contract:

a. Section 10.1 is amended by adding “or its Credit Support Provider” after the
words “other party (“Y”)” in the first sentence and by deleting the phrase “a
performance bond” in the second sentence.

b. Section 10.2 is amended by deleting the word “or” which precedes “(viii)” and
inserting the following at the end of clause (viii): “(ix) breach any
representation or warranty made by that party pursuant to this Contract, any
Credit Support Obligation or any documentation delivered or entered into
connection herewith or therewith in any material respect; (x) repudiate,
disaffirm, disclaim, or reject, in whole or in part, or challenge the validity
of this Contract or any Credit Support Obligation; or (xi) consolidate, or
amalgamate with, or merge with or into, or transfer all or substantially all its
assets to another entity and, at the time of such consolidation, amalgamation,
merger or transfer (A) the resulting, surviving or transferee entity fails to
assume all the obligations of such party or its Credit Support Provider under
this Contract or the Credit Support Document to which it or its predecessor was
a party by operation of law or pursuant to any agreement reasonably satisfactory
to the other party to this Contract; (B) the benefits of any Credit Support
Document fail to extend (without the consent of the other party) to the
performance by such resulting, surviving or transferee entity of its obligations
under this Contract; or (C) the creditworthiness of the resulting, surviving or
transferee entity is materially weaker than that of predecessor or its Credit
Support Provider immediately before that action then such event.”

c. Section 10.3 is amended by inserting “in its sole discretion” after the word
“right” in the first sentence.

d. Section 10.3.3 is amended by adding the following to the end of the Section:
“This setoff provision shall be without prejudice and in addition to any right
of setoff, combination of accounts, lien or other right to which the
Non-Defaulting Party or any of the Non-Defaulting Party’s Affiliates is at any
time otherwise entitled (whether by operation of law, contract, or otherwise).”

e. The following as Section 10.8:

“If Seller becomes responsible for any severance or similar Taxes enacted and
effective after the effective date of this Contract relating to the Gas supplied
or to be supplied to Buyer pursuant to this Contract (a “New Tax”) and the New
Tax cannot be directly passed through to, or be reimbursed by, another person or
entity, then Seller shall be entitled to declare an Early Termination Date
(defined in Section 10.3) with respect to those Transactions affected by the New
Taxes (“Affected Transactions”) in accordance with the Section 10 of this
Contract, subject to the following conditions: (i) the Seller must give the
other party (the “Non-Affected Party”) at least thirty (30) days prior written
notice of its intent to declare an Early Termination Date (which notice shall be
given no later than ninety (90) days after the later of the enactment or
effective date of the relevant New Tax) and, pending such Early Termination
Date, each party shall attempt to reach a mutual agreement as to the sharing of
the New Tax, and (ii) if a mutual sharing agreement is not reached, the Early
Termination Date shall take effect and all Affected Transactions shall be
terminated and be subject to the same Early Termination Date. Prior to any such
Early Termination Date, New Taxes shall be allocated as if they were Taxes as
provided in Section 6. Nothing shall obligate or cause either party to pay or be
liable to pay any Tax or New Tax(es) for which it is exempt under the law.”

 

Page 2 of 5



--------------------------------------------------------------------------------

5. Amendments to Section 11 of the Base Contract:

a. Section 11.2 is amended by adding the following at the end of clause
(i) after “lines of pipe” and before the semi-colon: “(expressly including the
owned- and third-party gathering systems and treatment plants used to gather
and/or treat such party’s gas)”.

6. Amendment to Section 12 of the Base Contract: Section 12 is amended by
deleting the second sentence in its entirety and replacing it with the
following: “The rights of either party pursuant to Sections 7.6, 10 and 13, the
obligations to make payment hereunder or to pay or reimburse Taxes pursuant to
Section 6, and the obligations of either party to indemnify the other, pursuant
hereto shall survive the termination of the Base Contract or any transaction.”

7. Amendment to Section 14 of the Base Contract: Section 14 is amended by adding
the following new Section 14.12

14.12. “Index Transactions. If the Contract Price for a Transaction is
determined by reference to a third-party information source, then the following
shall be applicable to such Transaction.

(a) Market Disruption. If a Market Disruption Event (defined below) has occurred
and is continuing for one or more Trading Days during the Determination Period,
then the parties shall negotiate in good faith to agree on a Floating Price (or
a method for establishing a Floating Price). If the parties cannot agree on an
alternative Floating Price or reference publication within five (5) Business
Days (for transactions with a Delivery Period of less than one (1) month) or
thirty (30) days (for transactions with a Delivery Period of more than one
(1) month) of the Market Disruption Event, then the issue shall be referred by
each party to a senior officer for resolution. If the parties fail to reach an
agreement within 30 days after such referral, then the Floating Price or
reference publication shall be finally and conclusively determined by
arbitration, before a single arbitrator in accordance with the CPR Rules for
Non-Administered Arbitration, and governed by the Federal Arbitration Act, 9
U.S.C. §§ 1-16 and judgment upon the decision rendered by the arbitrator may be
entered by any court having jurisdiction thereof. Pending the arbitrator’s
decision, the Floating Price shall be determined by reference to the last price
published prior to the cessation of the original index and any adjustments to
such Floating Price based on the arbitrator’s decision shall be made in the
first monthly billing following such decision.

(b) Corrections to Published Prices. For purposes of determining the relevant
prices for any day, if the price published or announced on a given day and used
or to be used to determine a relevant price is subsequently corrected and the
correction is published or announced by the person responsible for that
publication or announcement within two (2) years, either Party may notify the
other Party not later than thirty (30) days after publication or announcement of
(i) that correction and (ii) the amount (if any) that is payable as a result of
that correction. If a Party gives notice that an amount is so payable, the Party
that originally either received or retained such amount will, not later than
three (3) Business Days after the effectiveness of that notice, pay, subject to
any applicable conditions precedent, to the other Party that amount, together
with interest at the Interest Rate for the period from and including the day on
which payment originally was (or was not) made to but excluding the day of
payment of the refund or payment resulting from that correction.

(c) Calculation of Floating Price. For the purposes of the calculation of a
Floating Price, all numbers shall be rounded to three (3) decimal places. If the
fourth (4th) decimal number is five (5) or greater, then the third (3rd) decimal
number shall be increased by one (1), and if the fourth (4th) decimal number is
less than five (5), then the third (3rd) decimal number shall remain unchanged.

(d) Definitions for Index Transactions. The following definitions shall apply:

“Determination Period” means each calendar month during the term of the relevant
Transaction; provided that if the term of a Transaction is less than one
calendar month the Determination Period shall be the term of a Transaction.

 

Page 3 of 5



--------------------------------------------------------------------------------

“Floating Price” means the price specified in a Transaction as being based upon
a specified index.

“Market Disruption Event” means, with respect to an index, any of the following
events: (i) the failure of the index to announce or publish information
necessary for determining the Floating Price; (ii) the failure of trading to
commence or the permanent discontinuation or material suspension of trading in
the relevant options contract or commodity on the exchange or market acting as
the index; (iii) the temporary or permanent discontinuance or unavailability of
the index; (iv) the temporary or permanent closing of any exchange acting as the
index; or (v) a material change in the formula for or the method of determining
the Floating Price.

“Trading Day” means a day in respect of which the relevant price source
published or was to publish the relevant price.”

8. Further Amendments to Section 14 of the Base Contract:

a. Section 14.5 is amended by adding the following at the end of the Section:
“EACH PARTY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN NEW YORK CITY, BOROUGH OF MANHATTAN, FOR ANY ACTION, SUIT,
CLAIM OR PROCEEDING ARISING UNDER OR RELATING TO THIS CONTRACT OR ANY
TRANSACTION (EACH, A “PROCEEDING”), AND EXPRESSLY WAIVES ANY OBJECTION IT MAY
HAVE TO SUCH JURISDICTION OR THE CONVENIENCE OF SUCH FORUM. EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ITS RESPECTIVE RIGHT
TO ANY JURY TRIAL WITH RESPECT TO ANY LITIGATION ARISING UNDER OR IN CONNECTION
WITH THIS CONTRACT.”

b. Section 15.8 is amended by inserting the words “as of the date of this
Contract and the date of entering into each Transaction” after the word
“warrants” in the first line.

c. Section 15.10 is amended by deleting the parenthetical phrase in the first
sentence in its entirety and replacing it with the following: “(other than
(i) the employees, lenders, counsel, accountants, and other agents of the party
and/or its Affiliates, prospective purchasers of all or substantially all of a
party’s assets or of any rights under this Contract, and/or parties providing
gas gathering and/or processing services for the party and/or its Affiliates,
provided such persons shall have agreed to keep such terms confidential and
(ii) the royalty owners and working interest partners of the party and/or its
Affiliates).”

c. The following are added to Section 14:

“14.13. Relationship Between Parties. Each party will be deemed to represent to
the other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

(a) It is acting for its own account, and it has made its own independent
decisions to enter into that Transaction and as to whether that Transaction is
appropriate or proper for it based upon its own judgment and upon advice from
such advisers as it has deemed necessary. It is not relying on any communication
(written or oral) of the other party as investment advice or as a recommendation
to enter into that Transaction; it being understood that information and
explanations related to the terms and conditions of a Transaction shall not be
considered investment advice or a recommendation to enter into that Transaction.
No communication (written or oral) received from the other party shall be deemed
to be an assurance or guarantee as to the expected results of that Transaction.

 

Page 4 of 5



--------------------------------------------------------------------------------

(b) It is capable of assessing the merits of and understanding (on its own
behalf or through independent professional advice), and understands and accepts,
the terms, conditions and risks of that Transaction. It is also capable of
assuming, and assumes, the risks of that Transaction.

(c) The other party is not acting as a fiduciary for or an adviser to it in
respect of that Transaction.

(d) It is entering into this Contract, including each Transaction, as principal
and not as agent of any person or entity.

14.14. Commodity Exchange Act. Each party represents to the other party on and
as of the date hereof and on each date on which a Transaction is entered into
among them that:

(a) Such party is an “eligible contract participant” as such term is defined in
the Commodity Exchange Act, as amended (“CEA”) 7 U.S.C. § 1 (a) (12); and (z) it
is an “eligible commercial entity” as such term is defined in the CEA, as
amended 7 U.S.C. § 1 (a) (11).

(b) Such party is entering into each Transaction in connection with its business
or a line of business and the terms of this Contract and each Transaction have
been individually tailored and negotiate.”

14.15 Conflict of Interest. No director, employee, or agent of either party
shall give to or receive from any director, employee, or agent of the other
party any commission, fee, rebate, gift, or entertainment of significant cost or
value in connection with this Contract. Any mutually agreeable representative(s)
authorized by either party may audit the applicable records of the other party
solely for the purpose of determining whether there has been compliance with
this paragraph.

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused these Special Provisions to be executed by their respective duly
authorized representatives as of the date first set forth above.

 

CHEVRON NATURAL GAS, A DIVISION OF CHEVRON U.S.A. INC.  

ATLAS RESOURCES, LLC,

VIKING RESOURCES, LLC

RESOURCE ENERGY, LLC

(severally and not jointly)

By:   /s/ E J Ellzey     By:   /s/ Matthew A. Jones   Name:   E J Ellzey      
Name:   Matthew A. Jones   Title:   Attorney-in-Fact       Title:   Chief
Financial Officer   Date:   November 8, 2010       Date:   November 8, 2010

 

Page 5 of 5



--------------------------------------------------------------------------------

     EXHIBIT A   

TRANSACTION

CONFIRMATION

FOR IMMEDIATE

DELIVERY

  

SUPPLY CONTRACT NO.

0001

  

 

Letterhead/Logo

   Date:                     Transaction Confirmation
#:             

This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated November     , 2010. The terms of this Transaction Confirmation are
binding unless disputed in writing within 2 Business Days of receipt unless
otherwise specified in the Base Contract.

 

SELLER:    BUYER:  

Atlas Resources, LLC, Viking Resources, LLC and Resource

   Chevron Natural Gas, a division of Chevron USA, Inc.

Energy, LLC (“Atlas”)

   Attn: Confirmation Department

Attn: James D. Toth, Gas Marketing

   Phone: 832-854-5110

Phone: 215-546-5006

   Fax: 832-854-3292

Fax: 215-761-0457

   Base Contract No. 0001

Base Contract No. 0001

   Transporter:    

Transporter:

       Transporter Contract Number:    

Transporter Contract Number:

        

Contract Price: See Special Provisions for Pricing Terms

 

Delivery Period: See Special Provisions

     End: See Special Provisions                    
                                           

Performance Obligation and Contract Quantity: (Select as appropriate; Closing
occurred on                          , 2011)

Year:

¨ Year 1 (first 12 months following the Closing)

¨ Year 2 (12 months to 24 months following the Closing)

¨ Year 3 (24 months to 36 months following the Closing)

Firm Base Load Volume: ¨

 

Month

     1         2         3         4         5         6         7         8   
     9         10         11         12   

MMBtus/d

                                   

Excess Daily Gas: ¨

                 MMBtus/day

Delivery Point(s): See Special Provisions

(If a pooling point is used, list a specific geographic and pipeline location):

Special Conditions:

Special Provisions attached hereto as Schedule I are incorporated herein by
reference.

 

* Firm (Variable Quantity) subject to Special Provisions

 

Seller: Atlas Resources, LLC, Viking Resources, LLC and Resource Energy, LLC.
(severally and not jointly)     Buyer: Chevron Natural Gas, a division of
Chevron USA Inc. By:         By:       Name:       Name:   Title:       Title:
Date:         Date:    

 

Copyright © 2002 North American Energy

Standards Board, Inc. NAESB Standard 6.3.1

All Rights Reserved

     September 5, 2006   

 

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE I

SPECIAL PROVISIONS

Attached to and Forming Part of

That certain Transaction Confirmation — SUPPLY CONTRACT NO. 0001

By and between Atlas Resources, LLC, Viking Resources, LLC and Resource Energy,
LLC (“Atlas” or

“Seller”)

and

Chevron Natural Gas, a division of Chevron U.S.A. Inc. (“Chevron” or “Buyer”)

Dated as of November 8, 2010

These Special Provisions hereby modify, supplement and amend the Transaction
Confirmation — SUPPLY CONTRACT NO. 000             , dated and ratified as of
the date hereof (the “Transaction Confirmation”), and, solely to the extent
described in these Special Provisions with respect to the transaction(s)
contemplated by the Transaction Confirmation, the Base Contract between the
parties referenced in the Transaction Confirmation. All capitalized terms not
otherwise defined herein shall have the meaning set forth in the Base Contract
between the parties referenced in the Transaction Confirmation.

1. Amendments to Section 2 of the Base Contract: Section 2 is amended by adding
the following new definitions in alphabetical order:

“NYMEX Contract Price” means a per MMBtu price equal to the NYMEX Settle Price,
plus ***.

“NYMEX Settle Price” means a per MMBtu price equal to the NYMEX last day settle
price of one MMBtu of Gas for the next delivery Month.

2. Amendments of Section 4 of the Base Contract.

A. Amendment to Section 4.2 of the Base Contract: Section 4.2 is amended by
adding the following to the end of that Section: “Notwithstanding the foregoing,
Atlas Resources, LLC (“Resources”) shall (a) not more than 60 days following the
execution and delivery of the Restructuring Agreements (as defined below)
nominate on behalf of Seller the Base Load Firm Volume (as defined below)
Contract Quantity of Gas to be supplied, purchased and sold hereunder on a Firm
basis per day each Month (denominated in MMBtu/day) during Year 1 (as defined
below), and (b) not less than 60 days prior to the end of (i) Year 1, nominate
on behalf of Seller the Base Load Firm Volume Contract Quantity of Gas to be
supplied, purchased and sold hereunder on a Firm basis per day each Month
(denominated in MMBtu/day) during Year 2 and (ii) Year 2 (as defined below),
nominate on behalf of Seller the Base Load Firm Volume of Gas to be supplied,
purchased and sold hereunder on a Firm basis per day each Month (denominated in
MMBtu/day) during Year 3 (as defined below). In the event that Resources (or
Seller in lieu of Resources) fails to timely nominate Base Load Firm Volumes as
set forth above in clauses (i) or (ii) for the coming Year 2 or 3 time period
during the Delivery Period, then Resources shall be deemed to have nominated the
maximum Base Load Firm Volume for the coming Year 2 or 3 period set forth below
for the entire 12-month period. To the extent that Seller expects to supply more
Gas on any day than the applicable Base Load Firm Volume (“Excess Daily Gas”),
Resources will use commercially reasonable efforts to supply to Buyer no later
than 7:30 a.m. Central on each Business Day estimates of the aggregated volumes
of Excess Daily Gas to be delivered to that Delivery Point on the following Day,
and seasonal production volume forecasts for delivery of Excess Daily Gas into
that Delivery Point on a rolling 2-month basis during the Delivery Period.”

 

Page 1 of 4



--------------------------------------------------------------------------------

3. Pricing: With respect to any volumes of Gas purchased or sold pursuant to the
Transaction Confirmation, such volumes of Gas will be priced in accordance with
the following:

A. Supply of Firm Base Load Volume for each Delivery Point: The NYMEX Contract
Price.

B. Supply of Excess Daily Gas. Excess Daily Gas supplied by Seller to Buyer
hereunder shall be purchased by the Buyer on a Firm basis during the Delivery
Period. The parties will attempt to negotiate a mutually-agreeable price with
respect to any Excess Daily Gas based upon fair market value less a reasonable
marketing fee payable to Seller.

4. Delivery Point and Firm Base Load Volume. The Firm Base Load Volume for each
Delivery Point (see list of meters that tie into each interstate line, which
list is attached hereto as Attachment 1; for the Transaction Confirmation,
“Delivery Point” shall mean any or all of the meters listed for each interstate
line) shall be as set forth below and shall be specified on a Month-to-Month
basis as set forth in Section 2(a) above:

All Base Load Volume Contract Quantities set forth below are denominated in
MMBtu/day.

 

Delivery Point

 

Year 1 Base Load Volume

 

Year 2 Base Load Volume

 

Year 3 Base Load Volume

Equitrans

  ***   ***   ***

Columbia

  ***   ***   ***

TETCO

  ***   ***   ***

NFGS

  ***   ***   ***

Dominion

  ***   ***   ***

5. Delivery Period. The Delivery Period will commence on the day of the
“Closing” as defined in and occurring under (i) that certain Transaction
Agreement by and among Atlas Energy, Inc., Atlas Energy Resources, LLC, Atlas
Pipeline Holdings, L.P. and Atlas Pipeline Holdings GP, LLC. dated as of
November 8, 2010 (the “Transaction Agreement”) and (ii) Agreement and Plan of
Merger by and among Chevron Corporation, Arkhan Corporation and Atlas Energy,
Inc. dated as of November 8, 2010 (the “Merger” and together with the
Transaction Agreement, collectively, the “Restructuring Agreements”); provided
that if the Closing for the Restructuring Agreements occur on different calendar
dates, then so long as both Closings occur, the Delivery Period will commence on
the later calendar date of Closing. The Delivery Period will end on March 31,
2014. As noted above, for the purposes of establishing the Firm Base Load
Volume, the Delivery Period shall be divided into three (3) periods: Year 1
beginning at the Closing and ending on March 31, 2012, Year 2 beginning April 1,
2012 and ending on March 31, 2013, and Year 3 beginning on April 1, 2013 and
ending on March 31, 2014.

6. Duty to Mitigate. Notwithstanding anything in Section 3 of the Contract to
the contrary, in the event that Seller fails to deliver sufficient volumes of
Gas on any Day to meet its Firm Base Load Volume Contract Quantity obligation,
then Buyer will use commercially reasonable efforts to mitigate the costs to
cover any portion of the difference between the Firm Base Load Volume Contract
Quantity and the volume actually delivered by Seller.

7. Several Liability. The liability and obligations of each Seller party under
this Transaction Confirmation and as parties to the Base Contract shall be
several, and not joint.

 

Page 2 of 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused these Special Provisions to be executed by their respective duly
authorized representatives as of the date first set forth above.

 

Atlas Resources, LLC, Viking Resources, LLC and Resource Energy, LLC. (severally
and not jointly)     Chevron Natural Gas, a division of Chevron U.S.A. Inc. By:
        By:       Name:       Name:   Title:       Title: Date:         Date:  
 

 

Page 3 of 4



--------------------------------------------------------------------------------

Attachment 1

Delivery Points

***

 

Page 4 of 4



--------------------------------------------------------------------------------

AGREEMENT REGARDING TRANSACTION CONFIRMATIONS

Attached to and Forming Part of

That certain Base Contract for Sale and Purchase of Natural Gas

By and between Chevron Natural Gas (“CNG”)

And

Atlas Resources, LLC, Viking Resources, LLC and Resource Energy, LLC
(collectively,

the “AHD Entities”)

Dated as of November 8, 2010

Reference is made to (a) that certain Agreement and Plan of Merger, dated
November 8, 2010 (the “Merger Agreement”), by and among Atlas Energy, Inc., a
Delaware corporation (“ATLS”), Arkhan Corporation and Chevron Corporation
(“Chevron”) and (b) that certain Transaction Agreement, dated November 8, 2010
(the “Transaction Agreement,” and together with the Merger Agreement, the
“Restructuring Agreements”), by and among ATLS, Atlas Energy Resources, LLC,
Atlas Pipeline Holdings, L.P. and Atlas Pipeline Holdings GP, LLC. Unless
otherwise specified or clearly indicated to the contrary by the context of this
agreement, capitalized terms shall have the meaning(s) ascribed to them in the
Base Contract for Sale and Purchase of Natural Gas (and Special Provisions
appended thereto) described above.

Upon the later to occur of (i) the Closing (as defined in the Transaction
Agreement) of the transactions contemplated by the Transaction Agreement and
(ii) the Closing (as defined in the Merger Agreement) of the transactions
contemplated by the Merger Agreement, Chevron and AHD shall, or shall cause CNG
or each of the AHD Entities, as applicable, to enter into a Transaction
Confirmation, substantially in the form attached to this Agreement as Exhibits A
in respect of Year 1 (as defined in Schedule I (Special Provisions) to the
Transaction Confirmation), with such changes as the parties may mutually agree
to; provided, however, that in accordance with Section 2 of Schedule I (Special
Provisions) and subject to the maximum Firm Base Load Volume set forth in
Section 4 of Schedule I (Special Provisions) to the Transaction Confirmation for
Year 1, Atlas Resources, LLC (“Resources”) will:

1. not more than 60 days following the execution and delivery of the
Restructuring Agreements, nominate on behalf of the AHD Entities, the Firm Base
Load Volume Contract Quantity to be supplied, purchased and sold pursuant to the
Transaction Confirmation during Year 1;

2. not more than 60 days prior to the end of Year 1, nominate on behalf of the
AHD Entities, the Firm Base Load Volume Contract Quantity to be supplied,
purchased and sold pursuant to a second Transaction Confirmation during Year 2;
and

3. not more than 60 days prior to the end of Year 2, nominate on behalf of the
AHD Entities, the Firm Base Load Volume Contract Quantity to be supplied,
purchased and sold pursuant to a third Transaction Confirmation during Year 2;



--------------------------------------------------------------------------------

provided further, that if Resources or any of the other AHD Entities in lieu of
Resources fails to nominate timely the Firm Base Load Volume for any applicable
period, Resources shall be deemed to have nominated the maximum Firm Base Load
Volume set forth in Section 4 of Schedule I (Special Provisions) to the
applicable Transaction Confirmation.

Subject to the satisfaction of the condition precedent that the Closings
described in the second paragraph of this Agreement have occurred, the parties
agree that the pricing for Firm Base Load Volumes and the maximum Firm Base Load
Volumes set forth in Section 4 of Schedule I (Special Provisions) shall be
binding on both parties.

The parties agree that because (a) the beginning of the Delivery Period is
contingent upon the date of the Closings described above in the second paragraph
of this agreement, and (b) nominations of Firm Base Load Volume in Year 1 are
contemplated to be made on a rolling, Month-to-Month basis, subject to certain
restrictions as set forth above, using a specified per-day volume, and (c) the
AHD Entities’ production is likely to vary significantly Month-to-Month during
the Delivery Period, Resources will need a certain amount of flexibility in
nominating Firm Base Load Volumes for Year 1 in advance of the Closings
described above without knowing exactly when the Closing will occur; however,
CNG will need a certain amount of certainty regarding Firm Base Load Volumes for
Year 1 well before the start of the Delivery Period. To that end, the parties
agree that Resources shall use the schedule set forth on Attachment A hereto as
a guide in establishing Firm Base Load Volumes for Year 1.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this agreement to be executed by their respective duly authorized
representatives as of the date first set forth above.

 

CHEVRON NATURAL GAS, A DIVISION

OF CHEVRON U.S.A. INC.

  ATLAS RESOURCES, LLC, VIKING RESOURCES, LLC and RESOURCE ENERGY, LLC
(severally and not jointly) By:   /s/ E.J. Ellzey     By:   /s/ Matthew A. Jones
  Name:   E.J. Ellzey:       Name:   Matthew A. Jones   Title:  
Attorney-in-Fact       Title:   Chief Financial Officer Date: November 8, 2010  
  Date: November 8, 2010



--------------------------------------------------------------------------------

Attachment A

Guide for Year 1

The following volumes will need to be converted to MMBtu/day on a 30.4 avg.
days/month basis and

using reasonable heating value to volume assumptions.

 

Month
Volumes
Gross Gas
Production
(mmcf)

 

4/30/2011

 

5/31/2011

 

6/30/2011

 

7/31/2011

 

8/31/2011

 

9/30/2011

 

10/31/2011

 

11/30/2011

 

12/31/2011

 

1/31/2012

 

2/29/2012

 

3/31/2012

EQUITRANS

  ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***

COLUMBIA

  ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***

TETCO

  ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***

NFGS

  ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***

DOMINION

  ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***